DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on August 5, 2021.  In particular, claim 1 has been amended to limit the mass ratio of the natural rubber to the butadiene rubber.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushida (US 8,440,757).
Regarding claim 1, Kushida teaches a rubber composition for a tire tread (Abstract) with the following composition:

    PNG
    media_image1.png
    815
    413
    media_image1.png
    Greyscale



Regarding claim 4, Kushida teaches a pneumatic tire for a passenger vehicle comprising the rubber composition of claim 1(col. 6, lines 55-67).
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushida (US 8,440,757) with evidence provided by Sugiura (US 2015/0031791).
The discussion regarding Kushida in paragraph 4 above is incorporated here by reference.
Regarding claim 2, Kushida teaches that a styrene-butadiene rubber is incorporated into the composition of Example 1.  The styrene-butadiene rubber is Nipol NS530 which has a styrene content of 29% by mass (Table 1). As evidenced by Sugiura, this SBR is a solution polymerized polymer ([0100]).
Regarding claim 3, Kushida teaches a pneumatic tire for a passenger vehicle comprising the rubber composition of claim 1 (col. 6, lines 55-67).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764